Citation Nr: 0835221	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  99-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 1989 
and from January 1991 to May 1991.  Service in Southwest Asia 
is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for cardiomyopathy and congestive heart 
failure, to include as due to an undiagnosed illness.  In a 
July 2006 decision, the Board remanded the case for further 
procedural and evidentiary development.

In a July 2007 decision, the Board denied the veteran's claim 
for service connection.  The veteran and his representative 
appealed the claim to the United States Court of Appeals for 
Veterans Claims (Court).  The parties agreed to a Motion for 
Joint Remand that was adopted by the Court in a November 2007 
Order.

In a February 2008 decision, the Board remanded the claim to 
the RO for evidentiary and procedural development.  The claim 
is now before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The RO's actions after remand fail to satisfy the 
requirements of Stegall v. West, 11 Vet. App. 268, 271 (1998) 
for two reasons.  The Board observes that in Stegall, the 
United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held 
that the Board errs as a matter of law when it fails to 
ensure compliance with remand orders.


As noted above, the claim was remanded to the Board and the 
Board remanded the veteran's claim to the RO for further 
procedural and evidentiary development.  Specifically, the 
Court ordered the Board to ensure adequate notice was 
provided to the veteran pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002) and the Veterans Claims Assistance Act of 2000 
(VCAA), and ordered the Board to make "reasonable efforts" 
to obtain results of an electromyogram (EMG) given to the 
veteran at the Henry Ford Hospital.  The Board's remand order 
stated that VBA should use the patient release form of record 
and seek the records.  The hospital responded to the VBA's 
request for records using the patient release form in the 
record that a request older than 60 days was not valid to 
obtain records under Michigan law.  VBA, having complied with 
the requirements of the Board's remand, did not take any 
further steps to obtain the records.  

While VBA may have complied with the Board's remand order, 
the steps taken ultimately do not comply with the Court's 
remand order; that is, to make "reasonable efforts" to 
obtain the records.  The Board observes that once VBA was 
informed that the release they submitted was not in 
compliance with state law, it was not reasonable to abandon 
efforts to obtain the records at that point.

The Board recognizes that VBA is required to substantially 
comply with remand orders and that absolute compliance is not 
required.  See Dyment v. West, 
13 Vet.App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the 
Board's remand order").  But, the Board finds that the 
Court's order to make all reasonable efforts requires VBA to 
send the veteran a new release for patient records form and, 
upon receipt of a newly executed form, attempt to obtain the 
records.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall send the veteran a new 
patient records release form regarding his 
medical records at Henry Ford Hospital and 
seek his execution of that release form 
for the records described by the Court.  
The veteran should respond within a 
reasonable time and upon receipt of the 
executed form from the veteran, VBA should 
attempt to obtain the subject records 
described in the November Motion for Joint 
Remand from the Henry Ford Hospital.  Any 
steps taken by the RO to obtain the 
records should be documented in the 
veteran's VA claims folder.  Any record 
received from Henry Ford Hospital should 
be associated with the veteran's VA claims 
folder.

2.  Upon completion of the foregoing, VBA 
should readjudicate the veteran's claim for 
entitlement to service connection for 
cardiomyopathy and congestive heart 
failure, to include as due to an 
undiagnosed illness.  If the benefits 
sought on appeal remain denied, in whole or 
in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




